Citation Nr: 1439905	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. 

2.  Entitlement to service connection for a right hip disorder, as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.
 
3.  Entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009. 

4.  Entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, from September 24, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida, and Nashville, Tennessee.  The Agency of Original Jurisdiction (AOJ) over the current appeal is the VA Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a videoconference hearing in October 2010 and the transcript of the hearing has been associated with the claims file.  However, the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.

In February 2012, the Board, having previously remanded the Veteran's claims in January 2011, again remanded this matter for the issuance of a statement of the case (SOC) with respect to the claim of entitlement to service connection for the right hip disability.  Because the RO issued a June 2010 SOC, as helpfully indicated by the Veteran in his July 2014 memorandum to the Board, no further action in that regard is required.  In its February 2012 order, the Board also directed that the RO schedule a hearing before a VLJ via videoconference from the RO in Nashville, Tennessee.  The Veteran affirmatively responded to the offer of a new hearing in March 2012, but no such hearing has been scheduled.  A third remand of this matter is required to obtain full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the "Introduction", an SOC with respect to the right hip disability claim had been issued in June 2010, prior to the January 2011 and February 2012 Board remands directing the issuance of an SOC on that issue.  The Veteran, through his representatives, acknowledged this in his July 2014 memorandum to the Board.  The 2011 and 2012 Board remands were premised on the erroneous finding that no prior SOC had been issued.  

The regulations provide for a single SOC on an issue during the appeal process.  See 38 C.F.R. §§ 19.29 and 19.30; see also 38 C.F.R. § 19.31(b).  Because the Veteran already has the benefit of the June 2010 SOC setting forth the reasons and bases for the RO's denial of his claim of entitlement to service connection for a right hip disability, it would not be appropriate to order the reissuance of an SOC.  Further, the Board finds that the Veteran will not be prejudiced by appellate consideration of the issue, subsequent to a hearing on the matter, without an additional, redundant SOC being issued.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

As to the remaining issues, the Board notes that a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  As discussed in the Board's February 2012 remand, the Veteran testified before a member of the Board in October 2010 but the VLJ who presided over that hearing is no longer employed by the Board.  Applicable law requires that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was notified and requested a hearing.  In the February 2012 remand instructions, the RO was directed to schedule the Veteran for a hearing before a VLJ via videoconference.  No such hearing has been held.

The Veteran reiterated, in a March 2012 statement and again in a July 2014 memorandum to the Board, that he wished to appear at a hearing before a VLJ via videoconference from the RO in Nashville, Tennessee.  He is entitled to a hearing.  38 C.F.R. § 20.707; Stegall, 11 Vet. App. at 271.

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a VLJ via videoconference from the RO in Nashville, Tennessee. The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



